Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 06/22/2022. Claims 1-4, 6-7, 11-13, 16, and 20-23 are allowed. Claims 5, 8-10, 14-15, 17-19, and 24 are cancelled by applicant. The Examiner acknowledges the amendments of claims 1 and 11-13. The previous 112 rejections have been withdrawn due to applicant’s amendment claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Burkholder on 07/20/2022.

The application has been amended as follows: 
Claim 1. (Proposed Amendment) A gantry type conveying device, comprising: 
a beam horizontally arranged; 
a runner that runs along the beam; 
an elevator that is supported movably in upper-lower direction relatively to the runner;
a mount that includes an upper horizontal surface and is supported at a lower portion of the elevator to mount a conveyance object on the upper horizontal surface without clamping the conveyance object toward the mount during conveying, the beam being disposed above the mount; and 
a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between the shifting device and the mount 
wherein the shifting device comprises a holder that holds the conveyance object to receive the conveyance object from the mount.

Claim 3. (Proposed Amendment) The gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance object on the mount.

Claim 7. (Proposed Amendment) The processing line according to claim 6, wherein the work support device of the machine tool includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.

Reasons for Allowance
Claims 1-4, 6-7, 11-13, 16, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations related to the gantry conveying device, specifically a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the mount.
The teaching of Katoh discloses a gantry conveying device having a table (element 28) that is movable in the X-direction (see col. 6, ll. 49-51) and wherein the conveyance objects (element 60-66) are placed in order to have the mount (element 10) lift the objects during operations. However, Katoh table (work support device) does not comprise a rotary servo motor, a jig, and shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the mount, but instead has the mount move in an X-Y-Z direction to and from the table in order to move the conveyance objects during operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/22/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 27, 2022